Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on March 3, 2022 is acknowledged.
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 and February 16, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woudenberg et al. (WO2005029041; March 2005).
With regard to claim 1, Woudenberg teaches a method of detecting a target nucleic acid sequence in a sample, said method comprising: contacting said sample with at least one microdroplet comprising a pair of primers, wherein said at least one microdroplet contains a volume of equal to or less than 250 nL; and amplifying said target nucleic acid sequence in said sample, thereby detecting said target nucleic acid sequence in said sample (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 2, Woudenberg teaches a method of claim 1, wherein said at least one microdroplet comprises said pair of primers at a concentration of at least 1 pM, optionally wherein said at least one microdroplet further comprises a probe at a concentration of at least 1 pM (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 3, Woudenberg teaches a method of claim 1, comprising contacting said sample with two or more microdroplets each comprising said pair of primers, wherein each of said two or more microdroplets has a volume of 2.5 nL or 25 nL (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 4, Woudenberg teaches a method of claim 1, wherein said target nucleic acid sequence is DNA, optionally wherein said target nucleic acid sequence is viral DNA, optionally further wherein said viral DNA is from hepatitis B, adenovirus, papillomavirus, poxvirus, herpesvirus, herpes simplex virus, varicella zoster virus, Epstein-Barr virus, or cytomegalovirus (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 5, Woudenberg teaches a method of claim 4, wherein said DNA comprises DNA from a bacterium, a fungus, or a parasite, optionally wherein said bacterium comprises Streptococcus pyogenes, coliform, Escherichia coli, Salmonella, Shigella, Staphylococcus aureus, Gardnerella vaginalis, Neisseria gonorrhoeae, Chlamydia trachomatis, 
With regard to claim 6, Woudenberg teaches a method of claim 1, wherein said target nucleic acid sequence comprises a nucleic acid from severe acute respiratory syndrome coronavirus 2 (SARS-CoV- 2), human immunodeficiency virus (HIV), influenza virus, Dengue virus, hepatitis C virus, hepatitis E virus, ebolavirus, lyssavirus, poliovirus, West Nile virus, Human T-cell lymphotropic virus type 1 (HTLV-1), respiratory syncytial virus (RSV), parainfluenza virus (PIV), human metapneumovirus (hMPV), human rhinovirus (HRV), severe acute respiratory syndrome coronavirus 1 (SARS-CoV-1), middle east respiratory syndrome coronavirus (MERS-CoV), or measles virus (paragraph 7-8).  
With regard to claim 7, Woudenberg teaches a method of claim 1, wherein said amplification is performed in a reaction mixture (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 8, Woudenberg teaches a method of claim 7, wherein said reaction mixture has a volume of about 0.5 to about 20 uL (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 9, Woudenberg teaches a method of claim 7, wherein said reaction mixture comprises a polymerase, deoxynucleotide triphosphates (dNTPs), DNAse/RNAse-free 
With regard to claim 10, Woudenberg teaches a method of claim 7, wherein said reaction mixture comprises a reverse transcriptase (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 11, Woudenberg teaches a method of claim 1, wherein said amplification has at least 91% sensitivity relative to a positive control amplification or at least 91% sensitivity relative to a negative control amplification (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 12, Woudenberg teaches a method of claim 1, wherein said amplification has an LoD of 10- 200 molecules per mL as determined by amplification with standard positive controls (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 13, Woudenberg teaches a method of claim 1, wherein said detection has an LoD of 100-2000 molecules per mL as determined by amplification with standard positive controls (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 14, Woudenberg teaches a method of claim 7, wherein said amplification comprises polymerase chain reaction thermocycling (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 15, Woudenberg teaches a method of claim 1, wherein said sample is extracted from a biological sample (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 16, Woudenberg teaches a method of claim 15, wherein said biological sample comprises nasopharyngeal fluid, oropharyngeal fluid, saliva, blood, sera, plasma, lavage, urine, ear exudate, cerebrospinal fluid (CSF), sputum, saliva, bone marrow, synovial fluid, aqueous humor, amniotic fluid, cerumen, breast milk, auroral pharyngeal lavage fluid, bronchoalveolar lavage, bronchoalveolar lavage fluid, semen, prostatic fluid, Cowper's fluid, pre-ejaculatory fluid, female ejaculate, sweat, tears, cyst fluid, pleural fluid, peritoneal 

Conclusion
No claims are allowed.  All claims stand rejected.
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637